Citation Nr: 0939519	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for traumatic brain 
injury.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran did not suffer an injury to his cervical 
spine, head, or brain during service; and the Veteran's 
reports of such injuries are not credible.  

2.  The Veteran does not have chronic headaches, a traumatic 
brain injury, tinnitus, or a cervical spine disability which 
had onset during active service, manifested within a year of 
separation from active service, or is/are otherwise related 
to his active service from January 1965 to June 1967.    


CONCLUSION OF LAW

The criteria for service connection for a traumatic brain 
injury, a cervical spine disability, headaches, and tinnitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 
(West 2002 & 2009); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The Veteran contends that he suffered a traumatic brain 
injury and a cervical spine injury during service, resulting 
in tinnitus and headaches.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In an April 2007 letter, the Veteran reported the following:  

In April of 1966, I felled from ladder 
approx. 20-25 feet hitting my head, 
shoulders and lower back/tailbone areas.  
I received medical treatment for this 
injury.  As a result of these injuries 
sustained in the military during the 
course of years my symptoms worsen.  I am 
now having difficulty walking, bending, 
squatting, pulling, lifting, climbing 
stairs, increase pain / stiffness, 
headaches, stooping, unable to stand over 
5 - 10 minutes."  

In his January 2008 substantive appeal, the Veteran stated as 
follows:  

I feel I should be granted service 
connection for all 5 issues.  1. cervical 
spine condition, 2.  tinnitus secondary 
to brain injury, 3.  headaches secondary 
to brain injury, 4. traumatic brain 
injury, 5. lumbosacral strain.  I 
suffered from a blow to the head while in 
the military but to due to the type of 
circumstances we were in combat in 
Vietnam so there is no record of the 
injury since I wasn't bleeding or dying.  
I was discharged because I was unable to 
adapt but in fact I feel I was suffering 
from a TBI that happened in combat.  

Service treatment records from April 1966 document that the 
Veteran fell while descending a ladder aboard ship that he 
hit the small of his back near the tailbone and his shoulder 
area.  Examination revealed that he suffered no nerve 
impairment in the legs back and hips, and no numbness in the 
extremities.  He was initially treated with Demerol, an 
icebag for the small of his back, placed on the sick list, 
and prescribed bed rest.  The next day he was up and about 
slowly and placed on Darvon for pain.  

The next service treatment entry is from November 1966 when 
the Veteran complained of a contusion of his right dorsal 
area beneath the rib cage.  There is no indication that this 
was related to his April 1966 injury.  A June 1967 report of 
separation medical examination includes that the Veteran had 
a normal clinical evaluation of his spine, head and ears.  

These service treatment records provide evidence against the 
Veteran's claims.  First, the records document his reported 
fall from a ladder, the event upon which he, at least 
initially, based his claims, but the only injury was to the 
Veteran's low back and shoulder.  This tends to show that he 
did not injure his neck or head in the fall.  

Second, there are only two entries on two consecutive days 
that address the injury and there is no indication on the 
separation examination report that he had any residuals of 
the injury.  Therefore, it follows that the Veteran did not 
injury his head or neck during service.  The record appears 
complete.  

Additionally, the Veteran's argument in his Substantive 
Appeal is in conflict with the service treatment records.  
Contrary to his contention that he did not receive treatment 
because he "wasn't bleeding or dying" the service treatment 
records contain numerous instances of treatment including not 
only the fall from the ladder but also laceration of his 
hand, epigastric pain, difficulty breathing, a sore finger, 
and urinary urgency.  This is not a situation where the 
service treatment records from many years ago are not 
available.  In fact, the Board finds that the service 
treatment records are highly complete, citing even minor 
problems, with no unexplained gaps in treatment, providing 
highly probative evidence against this case.

The Board finds the service treatment records to be more 
probative than his recent statements as to the injuries the 
Veteran sustained during service.  Those records were created 
contemporaneous to his service while his current statements 
are subject the 40 years effects on his memory and were made 
in the pursuit of monetary benefits.  Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating 
that interest in the outcome may affect the credibility of 
the testimony); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character").  

In this regard, the Board must find that the Veteran's 
current statements are also inconsistent in that in April 
2007 he reports that he hit his head when he fell from the 
ladder, for which there is documented treatment, and in 
January 2008 he reports that he received no treatment for 
this injury.    

Post-service records provide more evidence against these 
claims.  The first report of any symptoms of the Veteran's 
cervical spine is found in 1981 and 1982 notes signed by 
M.B., M.D.  A November 1981 report documents that the Veteran 
injured his back and neck while loading cross ties onto a 
pickup truck many years after service.  He was diagnosed with 
cervical/thoracic/lumbar strain.  These notes make no mention 
of the Veteran's service.  

These notes are evidence against the Veteran's claim for 
service connection for a cervical spine disability because 
the notes tend to show that the first injury of the Veteran's 
cervical spine occurred many years after separation from 
service.  

VA treatment notes from April 2003 include the Veteran's 
report of bowel and bladder incontinence since 1967 and his 
statement that these symptoms began after he had fallen from 
a ladder during service.  There is no mention of head or neck 
trauma, headaches, or tinnitus.  VA treatment notes from May 
2003 document a past surgical history of cervical fusion of 
C6 in 1987.  These notes also document the Veteran's denial 
of headaches or head trauma.  May 2003 x-rays reveled that 
the Veteran's C6 and C7 vertebrae were fused and there was an 
old compression of the body of C5, with no evidence of recent 
trauma or other abnormality.  

August 2003 VA treatment notes document the Veteran's report 
of numbness of his left side with severe headache and left 
posterior neck pain.  He reported that two weeks earlier he 
fell on his left shoulder and had intense pain and weakness 
since then.  That same month a computerized tomography scan 
(CT) of his head showed moderate cerebral atrophy but no 
other abnormalities.  

None of these notes mention his service or a traumatic 
injury, which the Board finds highly curious if, as the 
Veteran contends, he has had problems with these disabilities 
since service.  The Board finds that his provides more 
factual evidence against this case.   

December 2004 treatment notes mark the first description in 
treatment records of the Veteran's fall from the ladder 
during service.  He reported that he suffered a low back in 
jury after a fall from a 30 foot ladder and was prescribed 2 
to 3 months bed rest and light duty.  This is not the report 
found in the service treatment records, which included only 
notes on two consecutive days regarding his injury and did 
not indicate that he was prescribed bed rest for more than a 
day or two.  

As between the Veteran's report and the service treatment 
records report, the Board finds the service treatment records 
to reflect the facts.  See Curry v. Brown, 7 Vet. App. 59 
(1994).  This exaggeration of his inservice injury impacts 
negatively on the Veteran's credibility.  

A February 2005 history and physical includes the Veteran's 
report, in answers to a series of questions, that he had no 
history of concussion, had been hit in the head and stunned 
but without loss of consciousness.  There is no further 
information as to when he was hit in the head.  He also 
reported that he had no headaches.  

Indeed, none of the clinical records show that the Veteran 
has complained of tinnitus or chronic headaches.  This tends 
to show that he does not have these claimed disabilities and 
is evidence against his claim.  

As to his claimed traumatic brain injury, there is no 
evidence that he ever had a traumatic brain injury and the 
report of the August 2003 CT makes no mention of residuals of 
a brain injury.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be 
present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed 
to sometime in the distant past.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  The Gilpin requirement that there be 
a current disability is satisfied when the disability is 
shown at the time of the claim or during the pendency of the 
claim, even though the disability subsequently resolves.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's DD 214 shows that he served as a Boatswain 
Mate, an occupational specialty not generally associated with 
combat.  This also shows that his duty station was aboard a 
destroyer.  In psychiatric treatment notes dated in November 
2006, the Veteran reported that he served on board a 
destroyer offshore of Vietnam.  The clinician recorded the 
following:  "He says that people did shoot at them at times.  
He says that he never saw or knew of anyone killed or injured 
on his ship in combat."  In other notes that month he 
reported that he served in a combat capacity during service 
explaining that his job duties were powderman and 
projectileman during Vietnam and boatswain mate otherwise.  

The Board finds that the Veteran's alleged cervical spine and 
traumatic brain/head injuries are not consistent with his 
characterization of combat service.  38 U.S.C.A. § 1154(b) 
states as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full. 

Here, the Board need not determine whether the Veteran 
engaged in combat with the enemy.  Service treatment records 
and the Veteran's own post-service statements provide clear 
and convincing evidence that his alleged injuries are not 
consistent with his service, including his reported 
description of combat that people shot at his ship at times.  
He reported that he never saw or knew of anyone injured on 
his ship in combat.  This tends to show that his alleged head 
and neck injuries had nothing to do with combat.  

Moreover, he has alleged that he suffered from head and neck 
injuries during his fall from the ladder during service, an 
event that is recorded in official records and that report 
shows that the Veteran suffered injuries only of his lower 
back and struck only his shoulder and lower back.  This is 
clear and convincing evidence rebutting service connection 
(service incurrence) of a head, brain, or cervical spine 
injury.  The Veteran's inconstant statements (overall) only 
provide more evidence against this case.   

There is no medical or objective evidence of record relating 
the Veteran's claimed disabilities to service.  He does not 
claim that he suffers tinnitus due to acoustic trauma, but 
rather that his alleged headaches and tinnitus are the result 
of a head injury during service.  There is not evidence 
showing that any of his claimed disabilities manifested 
within one year of separation from service so the presumptive 
provisions of 38 C.F.R. § 3.307 and § 3.309 are not for 
application.  

Service and post service treatment records provide evidence 
against the Veteran's claims and rebut a finding of inservice 
incurrence of his claimed disabilities.  The only evidence 
favorable to his claims are his own assertions, which, as 
explained above, are not credible.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 that fully addressed 
all three notice elements and was sent prior to the initial 
adjudication of the claims by the RO.  The letter informed 
the Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties 
in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  While physical examination of the 
Veteran's entire spine took place during an April 2008 
examination no opinion was rendered as to the etiology of any 
cervical spine disorder.  No examination has been conducted 
with regard to the Veteran's claims for service connection 
for headaches, tinnitus, and a traumatic brain injury.  

The Board is aware of the U.S. Court of Appeals for Veterans 
Claims' explanation that once VA "undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided."  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Of record is the April 2008 RO 
request for the examination of the Veteran's low back.  The 
request was only for an examination and opinion with regard 
to the Veteran's claimed low back disability.  That the 
examiner examined the Veteran's entire spine is irrelevant, 
VA only undertook this development with regard to his claim 
for service connection for a low back disability, which has 
been granted. 

It is important to understand that the Board finds that the 
evidence does not establish that an event, injury, or disease 
occurred in service regarding these disabilities.  Therefore, 
an examination would not make any alteration in the decision 
of this case.  VA has no duty to provide an examination or 
obtain an opinion in this case.  Even a medical opinion which 
(arguably) supports the Veteran's claims would not provide a 
basis to grant these claims as the Board has found that the 
injury in question during service (hurting his neck and 
head), on a factual basis, as described by the Veteran, did 
not occur, and that the most probative evidence in this case 
clearly supports, at best, the finding that the Veteran's 
suffers from problems associated with a post-service injury 
or injuries.  In light of the overwhelming evidence in this 
case, further development is not warranted. 

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


